   Robert E. Camors, Jr. (CA Bar No. 121204)
 1 bobcamors@camorslaw.com

 2 Law Offices of Bob Camors
   1501 The Alameda, Suite 210
 3 San Jose, California 95126
   Telephone: 408-573-5744
 4 Facsimile: 408-573-5743

 5
     Chris Kao (CA Bar No. 227086)
 6   ckao@kaollp.com
     Andrew Hamill (CA Bar No. 251156)
 7   ahamill@kaollp.com
     Whitney Miner (CA Bar No. 290825)
 8   wminer@kaollp.com
     KAO LLP
 9
     One Post Street, Suite 1000
10   San Francisco, California 94104
     Telephone: 415-539-0996
11   Facsimile: 866-267-0243

12 Attorneys for Defendant and Counter-Claimant
   Gnanenthiran Jayanthan
13

14                                  UNITED STATES DISTRICT COURT

15                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

16    AUTOOPT NETWORKS, INC., a California             Case No. 4:17-cv-04714-HSG
      corporation,
17                                                     STIPULATION AND [PROPOSED]
                       Plaintiff,                      ORDER DISMISSING CASE
18

19            v.

20    VIJAY KARANI, an individual; MOBILE
      TERRACE, INC., a California corporation;
21    GNANENTHIRAN JAYANTHAN, an individual,
                 Defendants.
22                                                     Complaint Filed: 8/15/17
23    GNANENTHIRAN JAYANTHAN, an individual,           Counterclaim Filed: 9/25/17
               Counter-Claimant,
24
              v.
25
      AUTOOPT NETWORKS, INC., a California
26    corporation
27                Counter-Defendant.

28

     Stipulation and Order Dismissing Case        1
     4:17-cv-04714-HSG
                                             STIPULATION
 1

 2         Plaintiff and Counter-Defendant AUTOOPT NETWORKS, INC. (“Autoopt”) and
 3 Defendant and Counter-Claimant, GNANENTHIRAN JAYANTHAN (“Jayanthan”), an

 4 individual, by and through their undersigned counsel, agree and stipulate to the following;

 5         1. Autoopt’s First Amended Complaint was dismissed with prejudice by the Court
 6             previously pursuant to stipulation of the parties as authorized by Rule 41(a)(1)(A)(ii) of
 7             the Federal Rules of Civil Procedure.
 8         2. Jayanthan’s counterclaim asserts compulsory counter claims that are subject to the
 9             court’s supplemental jurisdiction.
10         3. The parties jointly agree that the court should decline to continue to exercise
11             supplemental jurisdiction over the counterclaim pursuant to 28 USCA section
12             1367(c)(3) and, instead, order the counterclaim dismissed without prejudice so it can
13             be re-filed in the Superior Court of California.
14         4. The parties acknowledge, stipulate and agree that all statutes of limitation applicable to
15             Jayanthan’s counterclaims under California law have been tolled during the pendency
16             of his counterclaim in this court, and will continue to be tolled for a period of 30 days
17             after the dismissal of the counterclaim, pursuant to 28 USCA section 1367(d).
18

19 Dated: December 6, 2018                          Law Offices of Paul J. Steiner

20                                                         /s/ Paul J. Steiner
                                                    By: ________________________
21                                                       Paul J. Steiner
                                                       Attorneys for Plaintiff and Counter-Defendant
22
                                                       AUTOOPT NETWORKS, INC.
23
     Dated: December 6, 2018                        Law Offices of Bob Camors
24
                                                             /s/ Robert E. Camors, Jr.
25
                                                    By: ________________________
26
                                                        Robert E. Camors, Jr.
27                                                      Attorneys for Defendant and Counter-Claimant
                                                         GNANENTHIRAN JAYANTHAN
28 ////


                                                       -2-
 1                         ATTESTATION OF CONCURRENCE IN FILING

 2

 3          Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that the concurrence in the filing of

 4 this document has been obtained from each of the other signatories, which shall serve in lieu of

 5 their signatures on this document.

 6

 7
     Dated: December 8, 2018                            /s/ Robert E. Camors, Jr.
 8                                                    _________________________________
 9                                                    Robert E. Camors, Jr.
                                                      Attorneys for Defendant and Counter-
10                                                    Claimant GNANENTHIRAN JAYANTHAN

11

12

13                                                 ORDER

14

15          Autoopt’s First Amended Complaint has been dismissed with prejudice by stipulation of
16
     the parties as authorized by Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. As to
17
     Jayanthan’s counterclaim, based on the stipulation of the parties and finding good cause for the
18
     actions jointly requested therein,
19
            IT IS HEREBY ORDERED that:
20

21          1. Although Jayanthan’s counterclaim asserts compulsory counter claims that are subject

22              to the court’s supplemental jurisdiction, the court declines to continue to exercise
23              supplemental jurisdiction over the counterclaim pursuant to 28 USCA section
24
                1367(c)(3) and, instead, the counterclaim is dismissed without prejudice.
25
            2. All statutes of limitation applicable to Jayanthan’s counterclaim under California law
26
                have been tolled during the pendency of the counterclaim, and will continue to be
27

28


                                                      -3-
               tolled for a period of 30 days after this dismissal of the counterclaim, pursuant to 28
 1

 2             USCA section 1367(d).

 3         3. As a result, this case is dismissed in its entirety.

 4

 5
     Dated: December ____,
                       13 2018             _____________________________________
 6                                         Judge Haywood S. Gilliam, Jr.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      -4-
